Citation Nr: 1310279	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to VA compensation under the provisions of 38 U.S.C.A. § 1151 for ischemic monomelic neuropathy affecting the left leg.

2.  Entitlement to VA compensation under the provisions of 38 U.S.C.A. § 1151 for an aneurysm with thrombosis of the left popliteal artery.

3.  Entitlement to VA compensation under the provisions of 38 U.S.C.A. § 1151 for an abscess of the left thigh with scar.  

4.  Entitlement to VA compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 RO decision.  The Veteran presented sworn testimony in support of his claims during an October 2008 hearing before a Decision Review Officer and again before the undersigned Veterans Law Judge in June 2012.

The Board supplemented the record with an informed expert medical opinion by a physician who is not affiliated with the VA.  The physician is a practicing vascular surgeon who is board certified in both general surgery and vascular surgery.  He is also a professor of surgery at a major medical school.  The Veteran and his representative were provided with a copy of this opinion in November 2012.

The Board has recharacterized the benefits sought on appeal as reflected on the title page of this decision to more accurately reflect the essence of the Veteran's claims, as discussed in detail during the June 2012 hearing on appeal.





FINDINGS OF FACT

1.  Ischemic monomelic neuropathy affecting the Veteran's left leg was proximately caused by carelessness, negligence, and/or error in judgment on the part of VA medical care providers.

2.  Aneurysm with thrombosis of the left popliteal artery pre-existed the Veteran's VA hospital admission in December 30, 2006, and was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA; furthermore, the Veteran does not have a current disability involving aneurysm or thrombosis affecting his left leg.  

3.  An abscess of the left thigh with a residual scar was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.

4.  Diabetes mellitus was diagnosed in March 2007, approximately three months after the VA hospitalization and surgery at issue, and was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  


CONCLUSIONS OF LAW

1.  Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ischemic monomelic neuropathy of the left leg are warranted.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2012).

2.  The criteria for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an aneurysm with thrombosis of the left popliteal artery have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2012).

3.  The criteria for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an abscess of the left thigh with a residual scar have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2012).

4.  The criteria for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the disabilities at issue all result from VA medical care, specifically including a VA hospitalization beginning December 30, 2006; and a surgical procedure on January 8, 2007, wherein an aneurysm of his left popliteal artery was repaired via graft using the saphenous vein.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This information was provided in May 2008.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a December 2007 letter.  Additionally, the Board observes that the Veteran demonstrated his actual understanding of the VA's duties to notify and assist him, as well as his actual understand of the 38 U.S.C.A. § 1151 provisions which are applicable to his claims, during the June 2012 hearing on appeal.

With respect to the aforementioned June 2012 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  The AVLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The AVLJ also specifically sought to identify any pertinent evidence not currently associated with the claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 
 
With regard to the VA examination report and the independent medical opinion which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinions obtained in this case are adequate with regard to the issues decided herein.  The reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  The examiner and the independent medical reviewer considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Moreover, neither the Veteran nor his representative has questioned the adequacy of the independent medical opinion, despite being provided 60 days to review and comment on it.

VA medical records, Social Security disability records, a VA examination report, and an independent medical opinion have been obtained and reviewed in support of the Veteran's claim.  All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).


Analysis

The issues before the Board are entitlement to benefits under 38 U.S.C.A 1151 for diabetes mellitus, thrombosis of the left popliteal artery aneurysm (status-post bypass and graft), ischemic monomelic neuropathy in the left lower extremity, and abscesses of the left thigh with a scar.   

The Veteran's contentions are well laid out in his testimony at a June 2012 hearing before the Board (a transcript of that hearing is of record), and in a July 2012 statement which he submitted.  The following is a brief synopsis of the Veteran's contentions.  He reports being admitted to a VA hospital on December 31, 2006 with complaints of  loss of feeling in his left foot.  He was placed on a Heparin drip, and on January 8, 2007 he underwent a popliteal artery aneurysm bypass surgery. The Veteran believes that the delay between his admission and the surgery was an example of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and that it caused additional problems.

It was noted upon the Veteran's admission to the Medical Center that his foot was viable; and surgery was performed, which included the harvesting of arterial tissue, and a bypass of an occluded artery in the left lower extremity was performed.  The Veteran retained his left foot, spent several days in the hospital, and was discharged to his residence.  In September 2007, the Veteran developed an abscess on his left leg which required draining.  He spent two days in the hospital following a surgical draining of the abscess.  Treatment records from these procedures are of record.  

Essentially, the Veteran contends that he developed diabetes and neurological abnormalities in his left lower extremity following the January 2007 procedure.  He believes that the delay between his admission to the hospital and his surgery limited the flow of blood to his leg, resulting in neuropathy and the onset of diabetes.  Furthermore, the Veteran contends that the development of a thrombosed artery was due to the harvesting of arterial tissue for his January 2007 surgery, and that with regard to scarring on his lower extremity, that he was not treated in accordance with appropriate surgical standards for correcting the thrombosis in September 2007 (one reason being, he alleges, the scarring from the previous surgery having interference with his recovery).  Indeed, the Veteran has stated that he had a large wound on his foot, that healing took longer than anticipated, and he has specifically alleged that during one of the two procedures, a Yasergil clamp was left in his leg causing the abscess to form. 

Under 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The first step of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  To make this determination, we compare the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, etc. upon which the claim is based to the Veteran's condition after such care.  Each involved body part or system is considered separately.  38 C.F.R. § 3.361(b).  

If it is determined that the Veteran has an additional disability resulting from VA care, the second step is to establish the case of the additional disability; in other words, to determine whether the VA actions actually caused the additional disability.  To establish causation, the evidence must show that the VA care actually resulted in the additional disability.  Merely showing that the Veteran received care and that he has an additional disability does not establish cause.  Furthermore, medical care cannot cause the continuance or natural progress of a disease or injury for which the care was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  The proximate cause of disability is defined for these purposes as the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151.  Rather the third step in the analysis requires that the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

	Left leg ischemic monomelic neuropathy

When the Veteran was admitted to the VA hospital December 30, 2006, he had left leg pain with a white, cold left foot, and there were no pulses noted on the left foot.  He was admitted to the hospital, treated with heparin, and given a cardiologic work-up prior to surgery.  The surgery was unfortunately not performed until January 8, 2007, however.  

At a May 2007 VA neurological consultation the Veteran complained of parasthesias, and he was noted to have a past medical history of diabetes mellitus and status/post popliteal bypass for an acutely ischemic left leg.  It was felt that the etiology of the Veteran's symptoms was likely secondary to a degree of ischemic nerve damage as a result of the left leg ischemia.  

Given this assessment, the VA requested an independent medical expert to review the Veteran's medical records, with particular emphasis upon the hospitalization and surgery in January 2007.  Following such review, the reviewing vascular surgeon opined that the Veteran did sustain additional disability involving chronic pain and paresthesia due to the delayed timing of the artery bypass surgery.  He opined that the Veteran's current ischemic neuropathy was at least as likely as not caused by the delay in the treatment to re-vascularize his left leg.  He further clarified that the disability was the result of delayed treatment and error in judgment, but not the lack of proper skills.

Based upon this opinion, which supports the Veteran's assertions, the Board holds that VA compensation benefits under 38 U.S.C.A. § 1151 are warranted for left leg ischemic neuropathy manifested by chronic pain and paresthesia.  The benefit sought is therefore granted.

	Aneurysm with thrombosis of the left popliteal artery

This is the condition for which the Veteran was treated in the VA Medical Center.  After he was admitted, testing revealed that his symptoms were being caused by an aneurysm with thrombosis of the left popliteal artery.  Initially the thrombosis was treated with Heparin, and then the aneurysm was treated by surgical removal and the graft from the saphenous vein.  

The Veteran has not made any specific contentions that the aneurysm or the thrombosis were caused in any way through VA treatment or negligence.  Rather, in his June 2012 hearing testimony, he testified that the VA's care had saved his foot.  Furthermore, he does not appear to even have a current disability involving either an aneurysm or a thrombosis, and he has not had such a disability at any point during the appeal period, because both problems were resolved by the VA medical treatment at issue.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability at some point during the appeal period is required for a successful claim for VA benefits.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Thus, the Board holds that there is no valid claim for VA compensation for an aneurysm with thrombosis of the left popliteal artery under the provisions of 38 U.S.C.A. § 1151.  To the extent this claim was raised, it is denied.

	Abscess of the left thigh with residual scar

In September 2007, nine months after the popliteal artery surgery, the Veteran developed a warm, painful, swollen area on his left inner thigh, which was initially accompanied by chills and fever.  He was admitted to the VA hospital, where emergency surgery consisting of incision and drainage was performed, along with the administration of intravenous antibiotics.  The infectious matter was cultured and laboratory results were interpreted as showing staphylococcus areus.  The wound healed in due course, and the only current residual of the infection is the scar on the Veteran's left thigh.  

In a June 2008 VA medical opinion, the VA examiner noted that the infection had occurred at the site where the saphenous vein had been surgically harvested during the January 2007 surgery.  She also explained that staphylococcus areus is a common bacteria in normal skin flora and an opportunistic infective agent.  In her opinion, she stated that infection is a known risk associated with surgical procedures, and that she found no evidence of carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the VA.  

The independent medical expert addressed the matter as follows:  

[H]is subsequent surgery of incision and drainage of the left thigh abscess was a result of an infected hematoma/seroma which should not have left him with any significant disability except for the wound scarring and I do not feel that this was related to the lost Yasargil clip because the area of the abscess was not in a location where the Yasargil clip could have been used since the location was related to the harvest incision of the saphenous vein and not where the anastomosis was done where the clip would have been used, even though that area was not specifically X-rayed.  

As a layperson with no demonstrated medical expertise, the Veteran is not competent to render a complex medical opinion as to the cause of his left thigh abscess.  Although there is no categorical requirement of " 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis,' " more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Id.  As such, to the extent that he believes that the infection/abcess/scar were the result of his VA care, he lacks the medical expertise to competently provide such evidence of record.  Nevertheless, given the locations of the infection and the allegations he made with regard to a clip being lost in his leg, an expert medical opinion was sought.  This opinion was thorough and directly addressed the question at hand.

Upon review, the Board finds that the VA examiner's explanation that the infectious agent was a normal skin flora along with the time frame of the infection, nine months after the surgery, tend to weigh against a finding of infection in the hospital after or coincident with the January surgery.  The independent medical expert's explanation that the Yasargil clip would not have been used in the thigh area during the January surgery lends further support to the conclusion that the left thigh abscess was unrelated to the January surgery.  

Moreover, the independent medical provider was asked to identify any additional chronic disability which the Veteran had following his VA treatment and surgery; but did not find that the scar, abcess, or infection should be considered an additional disability.

In so concluding, the Board acknowledges that the September infection developed at the site of the vein harvest; to this extent a relationship must be acknowledged.  Even conceding that the residual scar is related to the surgery in this minimal way, (element one) does not render the Veteran's claim viable, however.  Merely showing that the Veteran received care and that he has an additional disability does not establish cause.  38 C.F.R. § 3.316(c).  (element two).  Moreover, even if cause were shown, and as discussed it has not, the evidence does not support in any way the proposition that the infection and resultant abcess was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical, and surgical treatment to the Veteran.  (element three).  In summary, none of the elements which form a successful claim for benefits under 38 U.S.C.A. § 1151 are shown here.  The preponderance of the evidence is therefore against the Veteran's claim on this issue and VA compensation benefits for a left thigh infection/abscess/scar is denied.




	Diabetes mellitus

During the June 2012 hearing on appeal, the Veteran testified that he had not had diabetes prior to his surgery at VA in January 2007, and that his VA physicians had explained sometimes surgery can cause the onset of diabetes.  

Review of the Veteran's VA medical records reflects that diabetes was initially diagnosed in March 2007, approximately three months after his VA hospitalization and surgery.  A VA examiner in June 2008 reviewed the Veteran's medical history, to include elevated fasting blood sugar test results in January 2006 of 124; December 31, 2006, after admission to the VA hospital, of 168; January 1, 2007 of 122; January 9, 2007, of 112; and January 16, 2007, of 112.  Based upon these results, in conjunction with a clinical examination of the Veteran, the examiner rendered the following opinion:  

[T]here is evidence the Veteran had instances of elevated blood sugar several months prior to the final diagnosis of diabetes mellitus that indicated some degree of insulin resistance; although blood sugar will frequently rise when the body is under stress, such as this [V]eteran had during the time of the thrombosed popliteal aneurysm and abscess.  This does not cause diabetes mellitus; there is no evidence that the care provided by the VA during the time December 2006 and January 2007 time frame when he was actively treated for the thrombosed popliteal aneurysm caused the diabetes mellitus; there is no evidence of carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA.

The VA examiner's explanation that blood sugar can rise when the body is under stress is reasonable, and correlates with the blood sugar readings of 168 and 122 on December 31st, and January 1st, respectively.  An episode of increased blood sugar does not equate to the inception of diabetes, however.  To the contrary, when the Veteran's diabetes was diagnosed in March 2007, the blood sugar reading at that time was over 300.  The Board finds the VA opinion to be particularly persuasive and dispositive on this point.  Again, the Veteran is not competent to render a complex medical opinion as to the etiology of his diabetes.  Davidson; Jandreau.   

At his hearing, the Veteran was asked whether any physician had ever attributed his diabetes to his VA surgery or treatment.  His answer was generally equivocal, but he appeared to indicate that it was hard to get an answer out of a doctor.  Nevertheless, given the timing of his diagnosis with diabetes mellitus, a VA medical opinion was obtained.  However, as described, the examiner explained why the diabetes mellitus was not actually caused by the surgical treatment.
 
Additionally, the independent medical opinion provider did not conclude that diabetes mellitus was an additional disability, adding weight to the VA examiner's opinion.

As such, the Board can only conclude that the evidence does not support the Veteran's contention that his diabetes was proximately caused by his VA medical care.  It is the responsibility of medical professionals, not the Board, to assign medical diagnoses based upon all the pertinent medical evidence, including signs and symptoms and laboratory testing, as appropriate.  In this case, the medical professionals who are responsible for the Veteran's medical care rendered the diagnosis of diabetes mellitus in March 2007.  Even if this time frame could be considered medically-coincident with the Veteran's VA hospitalization, there is no medical evidence tending to show that the diabetes is in any way associated with the VA care provided to the Veteran.  (element one).  As set forth above, merely showing that the Veteran received care and that he has an additional disability does not establish cause.  38 C.F.R. § 3.316(c).  (element two).  Lastly, the evidence does not support in any way the proposition that the Veteran's diabetes was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical, and surgical treatment to the Veteran.  (element three).  In summary, none of the elements which form a successful claim for benefits under 38 U.S.C.A. § 1151 are shown here.  The preponderance of the evidence is against the claim and VA compensation benefits for diabetes mellitus must be denied.
ORDER

VA compensation under the provisions of 38 U.S.C.A. § 1151 for ischemic monomelic neuropathy affecting the left leg is granted.

VA compensation under the provisions of 38 U.S.C.A. § 1151 for an aneurysm with thrombosis of the left popliteal artery is denied.

VA compensation under the provisions of 38 U.S.C.A. § 1151 for an abscess of the left thigh with infection and scar is denied.  

VA compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus is denied.


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


